DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 24, 2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Examiner’s Note
The Examiner acknowledges the amendment of claims 16 & 21, and the cancellation of claims 28 – 30. The amendment does not overcome the previous rejection of claims 16 – 19 & 21 – 26 under 35 U.S.C §103 over Cook & Abraham, which was affirmed by the PTAB. Therefore, this rejection is final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16 – 19 & 21 – 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Cooper (U.S. Patent No. 4,913,717), in view of Abraham et al. (US 2012/0235281 A1).
claims 16 & 21, Cooper teaches waveguide devices (Col. 1, Lines 6 21) formed of regions of silver ions (116, 117, 118) embedded into a glass substrate, as shown in Fig. 6 below (Col. 4, Line 53 – Col. 5, Line 6). As shown in Fig. 6 below, the regions of silver ions are formed within the body spaced apart from the surface and from one another.

    PNG
    media_image1.png
    138
    352
    media_image1.png
    Greyscale


Borelli et al. fail to the regions of silver are formed into distinct layers.
Abraham et al. teach a method of controlling the formation a plurality of metal films within a substrate (630 & 631) comprising a plurality of different types of ions, wherein the metal ions, such as silver ions or copper ions (paragraphs [0014] & [0027]), may be the same or different (paragraphs [0009] – [0012]). The metallic layer may be substantially continuous and electrically conductive (paragraphs [0047] & [0065]). The depth, thickness of the layers, and spacing between said layers may vary depending on the desired characteristics of the film (paragraph [0060] & [0073]). The metal films embedded into substrates may be used for numerous applications, such as waveguides (paragraph [0038]). Such control and/or inhibition of the diffusion process may cause the metal to coalesce into a substantially continuous, conductive, film (P0008). Sequential ion implantation has not yet been exploited to prepare films having embedded metal films with tailored and well-controlled properties (P0037). Unlike previously known films, the process taught by Abraham et al. prevents defects, such as 

    PNG
    media_image2.png
    367
    574
    media_image2.png
    Greyscale

Therefore, based on the teachings of Abraham et al., it would have been obvious to one of ordinary skill prior to the effective filing date to form the plurality of metal regions taught by Cooper as distinct layers by using the method taught by Abraham in because Abraham’s method prevents the defects, such as non-continuous [metal] films (layers), an interface between the substrate and the film that is not smooth, or an undesired phase of the [metal] film, resulting in undesired properties.
Absent a showing of criticality with respect to thickness and spacing of the discrete metal layers (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired conductivity and optical polarity.  It has been held that discovering an optimum value of a result effective In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
A reflection of electromagnetic radiation incident having a wavelength of 800 nm – 2500 nm, a transmission of electromagnetic radiation incident having a wavelength from 390 nm to 750 would be encompassed by the combined teachings of the references.


With regard to claim 17, an infrared reflectance such that 25 – 50% RIR for wavelength in the range of 800 nm – 2500 nm would be encompassed by the combined teachings of the references.
With regard to claim 18, the visible transmittance of 10 – 20% for wavelengths in the range of 390 – 750 nm would be encompassed by the combined teachings of the references.
With regard to claim 19, absent a showing of criticality with respect to thickness and spacing of the discrete metal layers (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired conductivity and optical polarity.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
With regard to claim 21, absent a showing of criticality with respect to thickness and spacing of the discrete metal layers (a result effective variable), it would have been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) 
With regard to claims 22 – 23, a reflection of electromagnetic radiation incident having a wavelength of 800 nm – 2500 nm, a transmission of electromagnetic radiation incident having a wavelength from 390 nm to 750 would be encompassed by the combined teachings of the references.
With regard to claim 24, an infrared reflectance such that 25 – 50% RIR for wavelength in the range of 800 nm – 2500 nm would be encompassed by the combined teachings of the references.
With regard to claim 25, the visible transmittance of 10 – 20% for wavelengths in the range of 390 – 750 nm would be encompassed by the combined teachings of the references.
With regard to claim 26, absent a showing of criticality with respect to thickness and spacing of the discrete metal layers (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired conductivity and optical polarity.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Allowable Subject Matter
Claims 20 & 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art fails to teach formation of a compression layer formed in the glass body of an optical polarizer.

Response to Arguments
Applicant argues, “Of claims 16 – 30, all but claims 20 and 27 stand rejected. Applicants now cancel claims 28 – 30 without prejudice and amend the rejected independent claims to distinguish art of record. More specifically the claims now further clarify that the layers of metal are within the body and spaced apart from the surfaces, as supported by paragraph [0025]. No new matter has been added. Reconsideration and allowance for the application is respectfully requested” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant’s amendment cancels claim 28. Therefore, Applicant’s amendment overcomes the previous rejection of claim 28 over Jones. The Patent Appeal Board has reversed the previous rejection of claims 21 & 23 over Brown. However, Applicant’s amendment does not overcome the previous rejection of claims 16 – 19, 21 – 26 over Cooper & Abraham. Therefore, this rejection has been maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781